



EXHIBIT 10.1






CARMAX, INC.
NOTICE OF RESTRICTED STOCK UNIT GRANT


[________, 20___]


[NAME/ADDRESS]


Dear [NAME]


As of [_______, 20__] (the “Grant Date”), and pursuant to the CarMax, Inc. 2002
Stock Incentive Plan, as amended and restated (the “Plan”), you have been
granted restricted stock units of CarMax, Inc. (the “Restricted Stock Units”) as
set forth herein.


The Restricted Stock Units are subject to the provisions of the Plan. The terms
of the Plan are incorporated into this Notice of Restricted Stock Unit Grant
(the “Notice of Grant”) and in the case of any conflict between the Plan and
this Notice of Grant, the terms of the Plan shall control. All capitalized terms
not defined herein shall have the meaning given to them in the Plan. Please
refer to the Plan for certain conditions not set forth in this Notice of Grant.
Copies of the prospectus for the Plan, which describes material terms of the
Plan, the Plan, and the annual report of CarMax, Inc. (the “Company”) to
shareholders on Form 10-K for fiscal year 20__ are available from the Company’s
corporate secretary at (804) 747-0422.


Number of Restricted Stock Units:
 
Grant Date Fair Market Value:
 





A.    Vesting of Restricted Stock Units


Except as otherwise provided in this Notice of Grant, all the Restricted Stock
Units will vest and become nonforfeitable on the [____] anniversary of the Grant
Date (the “Specified Date”) or such earlier date as may be provided in this
Notice of Grant or the Plan (collectively, the “Vesting Date”) provided you
continue to provide services to the Company as a member of the Board (a
“Director”) or otherwise from the Grant Date until the Vesting Date. No
Restricted Stock Units may vest after the Specified Date and all unvested
Restricted Stock Units remaining after the Specified Date will terminate and be
completely forfeited. If your service terminates prior to the Vesting Date for
any reason other than those described in Section B, then any unvested Restricted
Stock Units (and any related dividend equivalent rights) subject to this Notice
of Grant shall terminate and be completely forfeited on the date of such
termination. To the extent that you do not vest in any Restricted Stock Units,
and regardless of any election described in Section F that you may have made
with respect to such unvested Restricted Stock Units, all interest in such
units, the related shares of Company Stock, and any related dividend equivalent
rights shall be forfeited. You shall have no right or interest in any Restricted
Stock Unit or related share of Company Stock that is forfeited. Prior to
payment, none of the Restricted Stock Units and any interest therein may be
sold, assigned, transferred, hypothecated, exchanged, pledged or otherwise
encumbered or disposed of, either voluntarily or involuntarily. The transfer
restrictions in the preceding sentence shall not apply to transfers by the
Company.


B.    Accelerated Vesting


1.
Death or Disability. If your service as a Director terminates prior to the
Specified Date as a result of: (i) your death, or (ii) your Disability, all
Restricted Stock Units covered by this Notice of Grant will become immediately
vested and nonforfeitable, effective as of the date your service as a Director
terminates.



2.
Retirement. If your service as a Director terminates prior to the Specified Date
and such termination is a “retirement” for purposes of the Plan’s provisions
regarding the lapsing of restrictions on Restricted Stock






--------------------------------------------------------------------------------





Units; then all Restricted Stock Units covered by this Notice of Grant will
become immediately vested and nonforfeitable, effective as of the date your
service as a Director terminates.


3.
Change of Control. In the event of a Change of Control, all Restricted Stock
Units covered by this Notice of Grant will become immediately vested and
nonforfeitable, effective upon the date of such Change of Control.



C.    Payment for Restricted Stock Units


1.
Payment Schedule. Subject to any deferral election described in Section F,
payment for your Restricted Stock Units shall be made in shares of Company Stock
upon the earliest to occur of the payment dates set forth below (the earliest
date shall be the “Payment Date”):



a)
Specified Date. One hundred percent (100%) of the unpaid Restricted Stock Units
(and related dividend equivalent rights), if vested, shall be paid upon the
Specified Date.



b)
Death or Disability. One hundred percent (100%) of the unpaid Restricted Stock
Units (and related dividend equivalent rights), if vested, shall be paid upon
the date of your death or the date your service as a Director terminates as a
result of your Disability.



c)
Change of Control. One hundred percent (100%) of the unpaid Restricted Stock
Units (and related dividend equivalent rights) shall be paid upon the occurrence
of an event that is both a “change in control event” (as defined in Code section
409A(a)(2)(A)(v) and the applicable regulations issued thereunder) and a Change
of Control.



The Company shall deliver all shares of Company Stock issuable pursuant to such
vested Restricted Stock Units in the form of a single distribution within 60
days of the Payment Date.


2.
Method of Payment. The value of each Restricted Stock Unit on the Payment Date
shall equal the Fair Market Value of a share of Company Stock. The Company will
deliver (via certificate or such other method as the Company determines) any
shares of Company Stock payable pursuant to Section C.1 or Section F.
Notwithstanding anything herein to the contrary, the Company shall have the
right to refuse to deliver any shares of Company Stock under this Notice of
Grant if the Company acting in its absolute discretion determines that the
issuance or transfer of such shares may violate any applicable law or
regulation.



3.
Expiration upon Payment. Upon delivery of Company Stock in accordance with this
Notice of Grant, the portion of the Restricted Stock Units attributable to such
Company Stock shall be extinguished and such number of Restricted Stock Units
will not be considered to be held by you for any purpose.



D.    No Shareholder Rights


Unless and until the Company has issued a certificate representing shares of
Company Stock or has recorded the issuance of the shares of Company Stock in its
books and records, you shall not have any of the rights or privileges of a
stockholder of the Company with respect to shares subject to the Restricted
Stock Units, including, without limitation, any voting or dividend rights.
However, you will have the right to receive payments equivalent to dividends as
set forth below. You are an unsecured general creditor of the Company with
respect to any payment relating to vested Restricted Stock Units.


E.    Dividend Equivalent Rights


You shall accumulate dividend equivalent rights on each Restricted Stock Unit in
an amount equal to the dividends paid, if any, with respect to a share of
Company Stock on each date that a dividend is paid on the Company Stock from the
Grant Date to the Payment Date. The dividend equivalent rights shall be
converted into additional Restricted Stock Units based on the Fair Market Value
of a share of Company Stock on the date the dividend is paid and shall
accumulate and be paid in shares of Company Stock when the payment for the
corresponding Restricted Stock Unit is made in accordance with Section C.1. or
Section F, as applicable. Such additional Restricted Stock Units shall be
subject to the same forfeiture restrictions as apply to the Restricted Stock
Unit to which they relate.


F.    Deferral Election







--------------------------------------------------------------------------------





1. Deferral of Receipt of Company Stock. If you are a non-employee Director, you
may have elected to defer the Payment Date set forth in Section C.1 by
completing the form attached hereto as Exhibit I. If you made such an election,
then notwithstanding Section C.1., the Payment Date with respect to any vested
Restricted Stock Units subject to this Notice of Grant will be the earliest of:


a)
Death or Disability. The date of your death or the date your service as a
Director terminates as a result of your Disability.



b)
Change of Control. The occurrence of an event that is both a “change in control
event” (as defined in Code section 409A(a)(2)(A)(v) and the applicable
regulations thereunder) and a Change of Control.



c)
Separation from Service. The date you elected in Section III of the attached
Exhibit I.



The Company shall deliver all shares of Company Stock issuable pursuant to such
vested Restricted Stock Units in the form of a single distribution within 60
days of the Payment Date.


2. Specified Employees. Notwithstanding anything herein to the contrary, if your
Payment Date would otherwise be the date you elected in Section III of the
attached Exhibit I, but you are a “specified employee” (as defined in Code
Section 409A(a)(2)(B)(i)) as of your Separation from Service (as defined in Code
section 409A and the applicable regulations issued thereunder), then your
Payment Date shall be delayed until the earlier of (1) the date that is six
months following your Separation from Service, or (2) the date of your death.


3. Conditions on Election. Any deferral election with respect to the Restricted
Stock Units covered by this Notice of Grant must have been made using the form
attached as Exhibit I and will not be effective unless it was filed with the
Company prior to [December 31, 20__]. Your deferral election is irrevocable and
subsequent deferral elections are not permitted; however, the Company may
terminate your deferral election to the extent permitted by, and in accordance
with, Code section 409A.


G.    Tax Withholding


When payment is made in accordance with Section C.1. or Section F, all of the
income and other taxes related to such shares of Company Stock are the sole
responsibility of the Director.


H.    Change of Capital Structure


If the number of outstanding shares of the Company Stock is increased or
decreased as a result of a stock dividend, stock split, subdivision or
consolidation of shares, or other similar change in capitalization, the number
of Restricted Stock Units, and the Grant Date Fair Market Value will
automatically be adjusted, as provided in the Plan and as the Committee shall
determine to be equitably required so as to preserve the value of the Restricted
Stock Units that existed immediately before the change.


I.    Miscellaneous


If there is any litigation involving the Restricted Stock Units, each party will
bear its own expenses, including all legal fees, except that in the event of an
action brought by you under this Notice of Grant following a Change of Control,
then insofar as such action is not deemed to be frivolous by the arbitrator, the
Company shall bear all expenses related to the arbitration, including all legal
fees incurred by you. The Committee shall have the authority to interpret and
administer this Notice of Grant.


J.    409A Compliance


The Restricted Stock Units are intended to comply with Code section 409A and
official guidance issued thereunder. Notwithstanding anything herein to the
contrary, this Notice of Grant shall be interpreted, operated and administered
in a manner consistent with this intention.


K.    Acceptance


By accepting this grant, this Notice of Grant (including Exhibit I), together
with the Plan, will become the entire agreement between you and the Company with
respect to the subject matter hereof, and will be governed by and construed and





--------------------------------------------------------------------------------





enforced in accordance with the laws of the Commonwealth of Virginia without
regard to conflict of law provisions in any jurisdiction. This Notice of Grant
supersedes all prior discussions, negotiations, understandings, commitments and
agreements with respect to such matters. By accepting this grant, you agree that
you are in compliance with, and will abide by, the Company’s “Policy Against
Insider Trading.” You also agree not to sell Company Stock at a time when other
applicable laws prohibit a sale. This restriction will apply as long as you are
an employee, consultant or Director of the Company.


Sincerely,






Thomas W. Reedy
Executive Vice President and Chief Financial Officer









--------------------------------------------------------------------------------





EXHIBIT I


Non-Employee Director Deferral Election Form
I.    Instructions


Note: All capitalized terms not defined herein shall have the meaning given to
them in the CarMax, Inc. 2002 Stock Incentive Plan, as amended and restated (the
“Plan”), the terms of which are incorporated herein. In the case of any conflict
between the Plan and this form, the terms of the Plan shall control.


As a non-employee Director of the CarMax, Inc. Board of Directors, you may use
this form (“Election Form”) to elect to defer receipt of all Company Stock
issuable pursuant to any Restricted Stock Units that may be granted to you with
a [_________, 20__] Date of Grant (the “20__ Units”). You are not obligated to
make a deferral election with respect to the 20__ Units.


In order for your deferral election to be effective with respect to the 20__
Units, Sections III and IV (on Page 2) of this Election Form must be completed
and Page 2 of this Election Form must be filed with the Company prior to
[December 31, 20__]. If you made a deferral election with respect to Restricted
Stock Units granted prior to [______, 20__], such deferral election will not
carry over to the 20__ Units.


Your deferral election using this Election Form will be irrevocable with respect
to the 20__ Units as of [December 31, 20__] and subsequent deferral elections
(as defined in Code section 409A(a)(4)(C)) will not be permitted.


II.    Payment for Restricted Stock Units
  
If you do not make an effective deferral election using this Election Form,
payment for any vested 20__ Units will be made in shares of Company Stock in the
form of a single distribution within 60 days following the earliest of: (i) your
death, (ii) the date your service as a Director terminates as a result of your
Disability, (iii) the occurrence of an event that is both a “change in control
event” (as defined in Code section 409A(a)(2)(A)(v) and the applicable
regulations issued thereunder) and a Change of Control, or (iv) the [____]
anniversary of the Date of Grant. If you make an effective deferral election
using this Election Form, payment for any vested 20__ Units will be made in
shares of Company Stock in the form of a single distribution within 60 days
following the earlier of:


1)
The earliest of (i), (ii), or (iii), above.



2)
The date you elect in Section III of this Election Form.



The value of each 20__ Unit as of the earlier of (1) or (2), above, shall equal
the Fair Market Value of a share of Company Stock. Vesting of the 20__ Units
will be determined in accordance with the applicable Notice of Restricted Stock
Unit Grant and the Plan.


Notwithstanding anything herein to the contrary, if any 20__ Units are payable
upon the date you elect in Section III of this Election Form, but you are a
“specified employee” (as defined in Code Section 409A(a)(2)(B)(i)) as of your
Separation from Service (as defined in Code section 409A and the applicable
regulations issued thereunder), then payment for such 20__ Units shall be
delayed until the earlier of (1) the date that is six months following your
Separation from Service, or (2) the date of your death.


Prior to payment, the 20__ Units are not transferable by you by means of sale,
assignment, exchange, pledge or otherwise. You are an unsecured general creditor
of the Company with respect to payment relating to any vested 20__ Units.







--------------------------------------------------------------------------------





III.    Election


 
 
 
 
 
First Name
 
Middle Name
 
Last Name





Subject to the terms and conditions set forth in the applicable Notice of
Restricted Stock Unit Grant and Section II above, I elect to defer the receipt
of all (100%) of the Company Stock issuable in settlement of any 20__ Units
until:


☐    My Separation from Service (as defined in Code section 409A and the
applicable regulations thereunder);
or
☐    January 1 following the calendar year in which my Separation from Service
occurs.


IV.    Agreement and Authorization


I understand and acknowledge that:


My election above is irrevocable with respect to the 20__ Units as of [December
31, 20__]; however, the Company may, in its sole discretion, amend or modify
this Election Form and my election to the extent the Company deems it necessary
or advisable to comply with applicable law and the Company may, in its sole
discretion, terminate my election above to the extent permitted by, and in
accordance with, Code section 409A.


The Company cannot guarantee any particular tax treatment with respect to my
deferral under federal, state, or local tax law. This Election Form is intended
to comply with Code section 409A and official guidance issued thereunder and
shall be interpreted, operated and administered in a manner consistent with this
intention; however, the Company makes no representation as to whether the 20__
Units will be exempt from or comply with Code section 409A. The Company advises
that I consult my own tax, legal, and financial advisors before making the
election, above.


The use of this Election Form does not create any right to receive Restricted
Stock Units or to be retained in the service of the Board. This Election Form
shall only be effective with respect to Restricted Stock Units that are actually
granted. Any 20__ Units actually granted will be subject to the terms and
conditions of the Plan and the applicable Notice of Restricted Stock Unit Grant.
I have reviewed this Election Form and the Plan in their entirety.


I agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under this Election
Form or the Plan or otherwise relating to my deferral election hereunder.
 
 
Signature



/ /        


Date (MM/DD/YYYY)








